OPINION
DOUGLAS, Judge.
This is an appeal from a'conviction for unlawfully carrying a pistol. The punishment was assessed by the jury at confinement in jail for 270 days.
The sufficiency of the evidence is not challenged.
The sole ground urged by the appellant is that the trial court erred in failing to give his requested special instruction.
The testimony of Officer Mullins reflects that in the early morning hours of December 24, 1968, appellant was stopped for a traffic violation inside the city limits of Houston and three pistols were found under the front seat of his automobile.
Appellant did not testify, but attempted to show, through cross-examination of Officer Mullins and by a defense witness, that he was a “traveler” within the provisions of Article 484, Vernon’s Ann.P.C. Officer Mullins testified that at the time of the arrest appellant stated that the reason he was carrying the pistols was because he was á traveler and because he owned a business in Bossier City, Louisiana, and was in Houston on business.
Appellant’s brother testified that appellant had come to Houston to buy used cars and to take “part of the family back to Mother’s house for Christmas.”
The record does not show that appellant had just arrived or how long he had been in Houston. Assuming that there was enough evidence to show that he was a traveler, there is no showing that the requested instruction to acquit if he was a traveler was presented to the court before the charge was read to the jury as required by Article 36.15, Vernon’s Ann.C.C.P. The matter is not before us for review. McCandless v. State, Tex.Cr.App., 425 S.W.2d 636.
No reversible error has been shown. The judgment is affirmed.